Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Leslie’s Poolmart, Inc.

Lawrence H. Hayward

This Amended and Restated Employment Agreement (“Agreement”) is made as of
February 8th, 2008, by and among LESLIE’S POOLMART, INC., a Delaware corporation
(“LPM”), LESLIE’S HOLDINGS, INC., a Delaware corporation (“Holdings” and
together with LPM, the “Companies”) and LAWRENCE H. HAYWARD (“Mr. Hayward”).

R E C I T A L S

A. LPM is a corporation organized under the laws of Delaware. It is engaged in
the business of marketing pool supplies and related pool equipment and products.

B. Holdings was formed in February 2007 and owns 100% of the voting stock of
LPM.

C. LPM and Mr. Hayward are parties to that certain Amended and Restated
Employment Agreement November 21, 2003 and amended January 24, 2005 and June 15,
2007 governing LPM’s employment of Mr. Hayward. LPM, Holdings and Mr. Hayward
wish to supplement and restate the foregoing Agreement in its entirety.

D. LPM wishes to continue the employment of Mr. Hayward as Chief Executive
Officer AND Chairman of the Board of LPM and Holdings wishes Mr. Hayward to
serve as its Chief Executive Officer and Chairman of the Board, and Mr. Hayward
desires to be so employed by LPM and to act in such capacities.

A G R E E M E N T

Accordingly, the parties agree as follows:

1. Employment. LPM agrees to continue to employ Mr. Hayward on the terms set
forth herein and Mr. Hayward accepts such employment. Mr. Hayward will serve as
the Chief Executive Officer and Chairman of the Board of each of Holdings and
LPM. Mr. Hayward will serve at the will of the Boards of Directors of the
Companies. Mr. Hayward shall be accorded the authority by the Boards of
Directors of the Companies commensurate with his position as Chief Executive
Officer, and he shall make a good faith effort to act in the best interests of
LPM and Holdings and to perform those duties reasonably assigned to him by the
Boards of Directors of the Companies. Mr. Hayward will devote himself full-time
to the interests of the Companies and shall not accept other employment except
with the consent of the Boards of Directors of the Companies, although he may
serve on boards and committees of other businesses or industrial groups, attend
to personal investments, and engage in civic and charitable endeavors, provided
that such activities are not competitive with the business of the Company and do
not unduly interfere with Mr. Hayward’s attention to his responsibilities under
this Agreement. During the Term, the Companies will nominate and recommend
Mr. Hayward as a member of their respective Boards of Directors and Mr. Hayward
agrees to serve on each such Board of Directors.



--------------------------------------------------------------------------------

2. Location of Employment. Mr. Hayward’s principal place of employment shall be
at the executive offices of LPM or at such other location as mutually agreed
upon by the parties; provided that Mr. Hayward may also provide his services
and/or perform his duties from his residence or other off-site locations via
telephone, computer or electronically, provided that such methods do not unduly
disrupt or interfere with his performance under this Agreement.

3. Term. The term of employment for Mr. Hayward hereunder will last for five
years (the “Term of Employment”) from the date of this Agreement and the Term of
Employment will automatically extend for successive one-year periods following
the fifth anniversary of such date unless:

(a) each of LPM, on the one hand, or Mr. Hayward, on the other hand, delivers
written notice to the other party no later than ninety (90) days prior to the
fifth anniversary of the foregoing date or any subsequent anniversary thereof,
as the case may be, of intent not to renew; or

(b) Mr. Hayward’s employment is terminated in accordance with Section 4(e) or
4(f).

4. Compensation.

(a) Salary. LPM shall pay Mr. Hayward a salary at the annual rate of
$517,000.00, less normal withholdings, for each calendar year, prorated for any
portion thereof, payable in substantially equal installments in accordance with
LPM’s usual payroll practice, but in no event less frequently than monthly.

(b) Bonus. Mr. Hayward shall participate in LPM’s bonus plan applicable to top
executives, with a target bonus for each year (a “performance year”) of not less
than 70% of his base salary in effect at the end of such performance year. The
bonus shall be paid promptly upon completion of LPM’s year-end audit for such
performance year, but in any event the bonus will be paid in the calendar year
next following the calendar year in which the performance year ends.

(c) Cash Allowances. LPM shall pay Mr. Hayward an annual cash allowance for
expenses that relate to his employment but which might be considered partially
or wholly personal in nature. The allowance shall be $57,881.25 for 2008,
increased annually by 5%, plus the amount necessary to gross Mr. Hayward up for
any and all tax liabilities incurred by Mr. Hayward as result of the allowance
(so that Mr. Hayward receives, in 2008 for example, $57,881.25 after payment of
applicable taxes). In addition, LPM shall pay all expenses relating to
Mr. Hayward’s reasonable out-of-pocket legal and accounting expenses incurred in
connection with the preparation and negotiation of this Agreement, also grossed
up for any taxes that may apply, with such reimbursement and tax gross-up
payment to be made promptly upon Mr. Hayward’s notice to the Company of the
amount of expenses incurred, but in no event shall the payment be made later
than the end of the calendar year following the year in which the expense was
incurred.

(d) Other Benefits. Mr. Hayward shall receive other benefits such as four
(4) weeks of vacation each year (accruing pursuant to LPM’s company policy),
personal and sick leave, insurance and other benefits consistent with the
then-current policies of LPM and equal to those benefits extended to the most
senior executives of LPM. Mr. Hayward will be provided with



--------------------------------------------------------------------------------

office facilities (including reasonable home office facilities and the ability
to communicate electronically), secretarial support, and business expense
reimbursement consistent with the policies of LPM with respect to its most
senior executives.

(e) Severance. If Mr. Hayward’s employment is terminated by LPM for any reason
other than Mr. Hayward’s death, disability, Just Cause (as defined below), or
pursuant to LPM’s retirement policy, and not withstanding any remaining portion
of the Term, LPM shall pay him a lump-sum cash amount equal to 200% of the sum
of (x) his base salary in effect at the time of termination plus (y) the greater
of his target bonus for such year and the average of his bonuses for the prior
two years. Such payments shall be made at the time Mr. Hayward’s employment
terminates or at such later time as the amount of such payment becomes
reasonably determinable (but not later than 60 days after termination).

Additionally, upon such termination, LPM shall continue to provide, and pay the
corporate and individual premiums for, health and medical-care insurance
coverage of Mr. Hayward and his spouse for the remainder of their respective
lives and for Mr. Hayward’s dependents until they each reach the age of 21 years
old, in each case at the same scope and level of coverage (to the extent
available, and if not available, then equivalent compensation or other
arrangements reasonably acceptable to Mr. Hayward shall be provided to him) as
currently in effect and without cost, deductible, co-pay or premium to Mr.
Hayward, his spouse or his dependents. If such health and medical-care insurance
is provided pursuant to a plan subject to the provisions of Internal Revenue
Code Section 105(h), the Company shall, if necessary, amend such plan after the
expiration of the COBRA period to provide that reimbursements of eligible
expenses shall be made no later than the end of the calendar year following the
year in which the expense was incurred, and to provide that the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, except that
limits on benefit payments shall be permitted.

For the purpose of this section, a termination for “Just Cause” shall mean a
termination of employment for any of the following reasons:

(i) Mr. Hayward’s conviction of a felony, without the right of further appeal,
which has an adverse impact on LPM or which involves the material
misappropriation of LPM’s assets;

(ii) an intentional or grossly negligent violation by Mr. Hayward of any
reasonable policy of the Board of Directors of LPM that results in material
damage to LPM and which, if such violation is curable, after notice to do so,
Mr. Hayward fails to correct within a reasonable time;

(iii) the performance of services by Mr. Hayward for any other company, entity,
or person which directly competes with LPM during the time Mr. Hayward is
employed by LPM, without the written approval of the Board of Directors of LPM.

Further, Mr. Hayward shall be entitled to all of the severance set forth in this
Section 4(e) if Mr. Hayward terminates his employment with LPM for “Good
Reason.” Mr. Hayward shall be entitled to terminate his employment for “Good
Reason” only upon:

(i) written notice of such termination to LPM, effective within 30 days after
being notified that Mr. Hayward is required by LPM to relocate from his existing
home due to the relocation of the corporate office beyond a 25-mile radius of
the current office location in Phoenix, AZ; or

(ii) written notice of such termination to LPM, provided such notice is given no
later than 15 days from the earlier of (1) the date of execution of a definitive
agreement for or the consummation of a Change of Control (provided that the
termination will only be effective upon consummation of the Change of Control)
and (2) the consummation of a Change of Control. “Change of Control” shall mean
(i) GCP California Fund, L.P. (“GCP”) and its Affiliates (which term shall mean
any entity that is controlled by the same individuals who control Leonard
Green & Partners, L.P.) shall cease to beneficially own, directly or indirectly,
a majority of the voting securities of LPM, (ii) a merger or



--------------------------------------------------------------------------------

consolidation of Holdings or LPM or (iii) the sale of substantially all of the
assets of LPM, in each case in a transaction or series of related transactions
as a result of which a majority of the voting securities of LPM cease to be
beneficially owned (directly or indirectly) by GCP or any of its Affiliates.

(f) Disability or Death. For purposes of this Agreement, Mr. Hayward will be
considered “disabled” when Mr. Hayward is unable to perform the essential
functions of Mr. Hayward’s job, with or without reasonable accommodation, for a
period of 60 days in any consecutive 120-day period. Mr. Hayward acknowledges
that, given Mr. Hayward’s position, it would be unreasonable and/or an undue
hardship for LPM to be without an individual able to perform the essential
functions of Mr. Hayward’s position for any longer period of time. If
Mr. Hayward’s employment is terminated by LPM or himself as a result of
Mr. Hayward’s disability or in the case of his death, LPM shall pay Mr. Hayward
or his estate a lump-sum cash amount equal to 200% of the sum of: (i) his base
salary that in effect at the time of termination plus (ii) the greater of
(x) his target bonus for such year or (y) the average of his bonuses paid with
respect to the prior five years. Additionally, upon such termination for
disability, LPM shall continue to provide, and pay the corporate and individual
premiums for, health and medical-care insurance coverage of Mr. Hayward and his
spouse for the remainder of their respective lives and for Mr. Hayward’s
dependents until they each reach the age of 21 years old, in each case at the
same scope and level of coverage (to the extent available, and if not available,
then equivalent compensation or other arrangements reasonably acceptable to
Mr. Hayward shall be provided to him) as currently in effect and without cost,
deductible, co-pay or premium to Mr. Hayward, his spouse or his dependents. If
such health and medical-care insurance is provided pursuant to a plan subject to
the provisions of Internal Revenue Code Section 105(h), the Company shall, if
necessary, amend such plan after the expiration of the COBRA period to provide
that reimbursements of eligible expenses shall be made no later than the end of
the calendar year following the year in which the expense was incurred, and to
provide that the amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year, except that limits on benefit payments shall be permitted. In
addition, Mr. Hayward or his estate shall be entitled to (a) a pro rata portion
of his cash allowance for the year in which his employment terminated, (b) any
outstanding reimbursements to which he is entitled; (c) compensation for unused
vacation and (d) any other amounts or benefits due after the termination of
employment under the terms of any other applicable agreements, awards, plans,
policies or programs of the Companies. Such payments shall be made at the time
Mr. Hayward’s employment terminates (except as to the continuing insurance
benefits and the amounts described in clause (d), which shall be paid in
accordance with the applicable plans, policies or programs).

(g) In addition to the foregoing, in the event Mr. Hayward holds any options to
purchase Holdings securities at time of termination of his employment for death
or disability (as defined above), such options shall accelerate and become fully
vested. Moreover, the Companies and the Green Parties agree not to exercise the
Call Option, to the extent such option is exercisable at the time of termination
of Mr. Hayward’s employment for death or disability within the meaning of the
Amended and Restated Stockholders Agreement dated as of February 20, 2007 among
the Companies and certain stockholders of Holdings. The Companies further agree
that in such event, at any time between the fourth and fifth anniversary of the
date of such termination of employment, Mr. Hayward or his estate shall be
entitled to notify the Companies to repurchase, for cash, within 60 days of
receipt of such notice, all of his shares of Holdings stock then held (whether
by Mr. Hayward or any Individual Related Party, within the meaning of the



--------------------------------------------------------------------------------

Stockholders Agreement) at the Fair Market Value thereof (as defined in the
Stockholders Agreement). Upon receipt of such notice, the Companies shall
determine the Fair Market Value of such shares and shall repurchase for cash all
or as many of them as the Companies are able to repurchase, provided that such
repurchase, in the judgment of the Boards of Directors of the Companies,
(i) would not result in a violation of any material agreement to which the
Companies are then party, (ii) complies with the applicable provisions of state
law and (iii) would not result in a violation of the fiduciary duties of the
Boards of Directors of the Companies. The Companies will be entitled to assign
all or any portion of such right to repurchase to any one or more Affiliates of
the Companies.

5. Reimbursement for Expenses. During the term of this Agreement, if LPM’s
executive offices are relocated to a location beyond a 25 mile radius of
metropolitan Phoenix, Arizona, LPM shall reimburse Mr. Hayward for his increase
in travel, housing and living expenses incurred as a result of such relocation,
in addition to the reimbursement of those business expenses set forth in
Section 3 above. Such reimbursement shall be made promptly upon Mr. Hayward’s
notice to the Company of the amount of expense incurred, but in no event shall
the payment be later than the end of the calendar year following the year in
which the expense was incurred.

6. Representation of Mr. Hayward. Mr. Hayward represents and warrants that
execution or delivery of this Agreement, or his performance hereunder will
conflict with, or result in a breach of, any obligation, contract, agreement,
covenant or instrument to which he is a party.

7. Dispute Resolution. This Agreement shall be governed and construed in
accordance with the laws of the state of Mr. Hayward’s principal place of
employment. Mr. Hayward and LPM agree that any and all disputes, controversies
or claims of any nature between them including, without limitation, any disputes
arising out of or concerning this Agreement, Mr. Hayward’s employment or his
termination shall be determined exclusively by final and binding arbitration
before a single arbitrator located in the same county as Mr. Hayward’s principal
place of employment, administered by the American Arbitration Association
(“AAA”) under the National Rules For Resolution Of Employment Disputes of the
AAA, and that judgment upon the award of the arbitrator may be rendered in any
court of competent jurisdiction. This includes any claims Mr. Hayward may have
against LPM or against LPM’s officers, directors, employees or agents in their
capacity as such or otherwise. The arbitrator shall be a former jurist or an
attorney with substantial experience in employment matters and mutually agreed
to by the parties in their reasonable discretion. This agreement to arbitrate
does not include claims covered by unemployment insurance and workers’
compensation statutes.

The arbitrator’s authority and jurisdiction shall be limited to determining the
dispute in arbitration in conformity with law to the same extent as if such
dispute were determined as to liability and remedy by a court without a jury.
The arbitrator shall render an award which shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
MR. HAYWARD AND LPM EXPRESSLY WAIVE ALL RIGHTS TO A JURY TRIAL IN COURT ON ALL
STATUTORY OR OTHER CLAIMS.

8. Golden Parachute Tax Gross-up

(a) Application of Gross-up. All payments and benefits provided to Mr. Hayward
by LPM are intended to be reasonable compensation for services by Mr. Hayward,
and LPM intends that Mr. Hayward receive the full economic benefit of such
payments and benefits. In the event that it is determined that any payment or
benefit provided by LPM to or for the benefit of Mr. Hayward, either under this
Agreement or otherwise, and regardless of under what plan or



--------------------------------------------------------------------------------

arrangement it was made, will be subject to the excise tax imposed by section
4999 of the Code or any successor provision (“section 4999”), LPM will make an
additional lump-sum payment (the “gross-up payment”) to Mr. Hayward. The
gross-up payment will be sufficient, after giving effect to all federal, state
and other taxes and charges (including interest and penalties, if any) with
respect to the gross-up payment, to make Mr. Hayward whole for all taxes
(including withholding taxes) and any associated interest and penalties, imposed
under or as a result of section 4999. The gross-up payment, if any, will be paid
within 90 days following Mr. Hayward’s termination of employment.

Notwithstanding the foregoing, if Mr. Hayward is required to pay the excise tax
imposed under section 4999 of the Code prior to the payment date for the
gross-up payment described hereinabove (such as, for instance, because other
payments due to Mr. Hayward without regard to this Agreement cause the excise
tax to be due), then the Company shall promptly reimburse Mr. Hayward for the
amount of excise taxes paid by him under section 4999 of the Code, plus an
amount equal to the additional taxes imposed on him due to the Company’s
reimbursement of the excise tax and such additional taxes. In no event shall the
payment described in this paragraph be paid to Mr. Hayward later than the end of
the calendar year following the year in which he remits such taxes. In such
event, the gross-up payment, if and when paid, shall be reduced by the payment
previously made to Mr. Hayward under this paragraph.

(b) Determinations. Determinations under this Section will be made by LPM’s tax
accountants unless Mr. Hayward has reasonable objections to the use of that
firm, in which case the determinations will be made by a comparable firm chosen
by Mr. Hayward after consultation with LPM mutually acceptable to both parties
(the firm making the determinations to be referred to as the “Firm”). The
determinations of the Firm will be binding upon LPM and Mr. Hayward except as
the determinations are established in resolution (including by settlement) of a
controversy with the Internal Revenue Service to have been incorrect. LPM will
pay all fees and expenses of the Firm.

(c) Controversy with IRS. If the Internal Revenue Service asserts a claim that,
if successful, would require LPM to make a gross-up payment or an additional
gross-up payment, LPM and Mr. Hayward will cooperate fully in resolving the
controversy with the Internal Revenue Service. If such a gross-up payment is
due, then the Company shall promptly reimburse Mr. Hayward for the amount of
excise taxes paid by him under section 4999 of the Code, plus an amount equal to
the additional taxes imposed on him due to the Company’s reimbursement of the
excise tax and such additional taxes. In no event shall the payment described in
this paragraph be paid to Mr. Hayward later than the end of the calendar year
following the year in which he remits such taxes. LPM will bear all expenses of
the controversy and will gross Mr. Hayward up for any additional taxes that may
be imposed upon Mr. Hayward as a result of its payment of such expenses. Such
payment for any additional taxes shall be made promptly following the date the
expenses are incurred, but in no event later than the end of the calendar year
following the year in which the taxes that are subject to the controversy are
remitted to the Internal Revenue Service, or if no taxes are required to be
remitted, then no later than the end of the calendar year following the year in
which the controversy is completed and there is a final and nonappealable
settlement or other resolution of the controversy.

(d) Cooperation with LPM. Mr. Hayward shall notify LPM promptly (in any event no
less than 10 days following receipt thereof) and in writing of any proposed or
final claim by the Internal Revenue Service that, if successful, would require
the payment by LPM of any amount under this Section 7. Mr. Hayward shall not pay
such claim prior to the expiration of the thirty



--------------------------------------------------------------------------------

(30) calendar day period following the date on which Mr. Hayward gives such
notice to LPM (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If LPM notifies Mr. Hayward in writing
prior to the expiration of such period that LPM desires to contest such claim
(or if Mr. Hayward pays the related taxes within such shorter period and LPM
requests, within such thirty (30)-day period, that Mr. Hayward claim a refund of
some or all of such taxes), then Mr. Hayward shall:

(i) give LPM any information reasonably requested by LPM relating to such claim,

(ii) take such action in connection with contesting such claim or claiming such
refund as LPM shall reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by LPM,

(iii) cooperate with LPM in good faith in order effectively to contest such
claim or pursue such refund, and

(iv) permit LPM to participate in any proceedings relating to such claim;
provided, however, that LPM shall bear and pay directly all costs and expenses
incurred in connection with such contest or refund claim (including, but only to
the extent reasonably incurred, out-of-pocket costs and expenses incurred by
Mr. Hayward), and shall indemnify and hold Mr. Hayward harmless, on an after-tax
basis, for any excise tax or income tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection 7(d), LPM shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either direct Mr. Hayward to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Mr. Hayward agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as LPM shall determine. If the advancement described below is
permitted under applicable law and would not cause an additional tax to be due
under section 409A of the Code, LPM may direct Mr. Hayward to pay such claim and
sue for a refund, and shall advance the amount of such payment to Mr. Hayward,
on an interest-free basis, and shall indemnify and hold Mr. Hayward harmless, on
an after-tax basis, from any excise tax or income tax imposed with respect to
such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Mr. Hayward with respect to
which such contested amount is claimed to be due (other than any such extension
arising by operation of law) is limited solely to such contested amount or
issues. Furthermore, LPM’s control of the contest shall be limited to issues
with respect to which the payment under this Section 7 would be payable
hereunder, and Mr. Hayward shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(e) If, after the receipt by Mr. Hayward of a payment under this Section 7 or an
amount advanced by LPM pursuant to subsection 7(d), Mr. Hayward becomes entitled
to receive any refund with respect to the excise tax to which such payment
relates or with respect to such claim, Mr. Hayward shall promptly pay to LPM the
amount of such refund (together with any interest paid or credited thereon after
Taxes applicable thereto), less any taxes required to be paid by



--------------------------------------------------------------------------------

Mr. Hayward with respect to the receipt thereof. If, after the receipt by
Mr. Hayward of an amount advanced by LPM pursuant to this Section 7 a
determination is made that Mr. Hayward shall not be entitled to any refund with
respect to such claim and LPM does not notify Mr. Hayward in writing of its
intent to contest such denial of refund prior to the expiration of thirty
(30) calendar days after LPM’s receipt of notice of such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall be offset, to the extent thereof, against the
amount of payment required to be paid. LPM may request that Mr. Hayward pursue a
refund of any payment under this Section 7, and in such case the provisions of
subsection 7(d) and this subsection 7(e) shall govern the pursuit of such
refund.

(f) Notwithstanding any other provision of this Section 7, LPM may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of Mr. Hayward, all or any portion
of any payment and Mr. Hayward hereby consents to such withholding.

(g) LPM’s obligations under this Section 7 will survive the termination of the
Employment Period and any termination of this Agreement. Mr. Hayward shall
cooperate as reasonably requested by LPM in order to reduce the amount of any
payments or benefits to Mr. Hayward that would be subject to the tax imposed by
section 4999.

9. Entire Agreement/Modifications. This Agreement constitutes the entire
agreement of the parties with respect to Mr. Hayward’s employment with LPM. It
supersedes any prior agreement, statement or representation. It may be modified
only by written instrument executed by the party against which the modification
is asserted. Failure to require performance of any provision shall not affect
the right at a later time to enforce the same. No waiver by either party of a
breach, whether by conduct or otherwise, shall be construed as a further or
continuing waiver of any such breach. Termination of Mr. Hayward’s employment at
any time will not terminate those provisions of this Agreement imposing
obligations that, by character or design must be performed after such
termination of the employment.

10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Assignability; Third Party Beneficiary.

(a) Subject to the provisions of Section 3(e) above, in the event LPM shall
merge or consolidate with any other partnership, limited liability company,
corporation, or business entity or all or substantially all LPM’s business or
assets shall be transferred in any manner to any other partnership, limited
liability company, corporation or business entity, such successor shall
thereupon succeed to, and be subject to, all rights, interests, duties,
obligations of, and shall thereafter be deemed for all purposes hereof to be,
LPM hereunder.

(b) This Agreement is personal in nature and none of the parties hereto shall,
without the written consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except by operation of law or pursuant to
the terms of Section 11(a) above.



--------------------------------------------------------------------------------

(c) Nothing expressed or implied herein is intended or shall be construed to
confer upon or give to any person, other than the parties hereto, any right,
remedy or claim under or by reason of this Agreement or of any term, covenant or
condition hereof.

12. Confidentiality and Non-Solicitation. The parties recognize that Mr. Hayward
will have access to trade secrets and proprietary information of Holdings and
LPM, and they recognize that should such information be revealed to a
competitor, Holdings and LPM would be materially damaged in an amount difficult
to calculate. During the term of this Agreement and thereafter, Mr. Hayward
promises not to disclose or use or induce or assist in the disclosure or use any
of the above information except for the benefit of Holdings and LPM.
Accordingly, Mr. Hayward agrees that for one (1) year after termination of his
employment with Holdings and LPM, regardless of the reason for such termination,
he shall not, directly or indirectly, on his behalf or the behalf of any other
person or entity, solicit any customers of LPM to cease to do business or to
reduce the amount of business with LPM or to do business with another company
that is a competitor of LPM or solicit any person who is an employee of Holdings
or LPM to terminate such employment.

13. Withholding. All amounts or benefits payable hereunder shall be subject to
applicable tax withholding, and the withholding of any such amounts shall be
treated as payment thereof to Mr. Hayward for purposes of determining whether
all amounts required hereunder to be paid have been paid. Withholding of tax
from any non-cash amounts or benefits that are subject to withholding may be
made from cash amounts otherwise payable to Mr. Hayward.

14. Application of Section 409A of the Code. The Company and Mr. Hayward intend
the terms of this Agreement to be in compliance with section 409A of the Code to
the extent applicable. To the maximum extent permissible, any ambiguous terms of
this Agreement shall be interpreted in a manner which avoids a violation of
section 409A of the Code. With regard to the timing of payments that are subject
to section 409A of the Code, Mr. Hayward’s termination of employment shall be
interpreted to mean a “separation from service” within the meaning of the final
regulations promulgated under section 409A of the Code, applying the default
rules thereof. Mr. Hayward acknowledges that to avoid an additional tax on
payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
section 409A of the Code, if such payments or benefits are not timely made,
Mr. Hayward must make a reasonable, good faith effort to collect any payment or
benefit to which he believes he is entitled hereunder no later than ninety
(90) days after the latest date upon which the payment could have been made or
benefit provided under this Agreement, and if not paid or provided after such
initial collection effort, Mr. Hayward must take further enforcement measures
within one hundred eighty (180) days after such latest date.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 

LESLIE’S POOLMART, INC By:  

/s/ STEVEN L. ORTEGA

Name:   Steven L. Ortega Title:   Executive Vice President LESLIE’S HOLDINGS,
INC. By:  

/s/ STEVEN L. ORTEGA

Name:   Steven L. Ortega Title:   Executive Vice President

/s/ LAWRENCE H. HAYWARD

Lawrence H. Hayward

For the sole purpose of confirming the agreement of the undersigned pursuant to
the second sentence of Section 4(g):

 

GCP CALIFORNIA FUND, L.P. By:  

GCP California Capital, LLC

Its General Partner

  By:  

/s/ JOHN M. BAUMER

  Name:   John M. Baumer   Title:   Senior Vice President

 

LESLIE’S COINVESTMENT LLC By:  

LEONARD GREEN & PARTNERS, L.P.

Its Manager

  By:  

LGP Management, Inc.

Its General Partner

    By:   /s/ JOHN M. BAUMER     Name:   John M. Baumer     Title:   Senior Vice
President